Citation Nr: 1419090	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In March 2012, the Veteran presented testimony before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Further, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6)  are met. 38 C.F.R. § 3.309(e) (2013).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service. The regulation previously stated that "acute and subacute" peripheral neuropathy, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. See 38 U.S.C.A. § 1116  (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) ; Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976  (2001).

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.

The March 2010 RO rating decision denied service connection for peripheral neuropathy on the basis that the Veteran did not have a diagnosis of peripheral neuropathy.  VA treatment records dated March 2011 indicate that the Veteran complained of a burning sensation in his feet and legs.  

The VA doctor indicated that he believed that the Veteran's burning sensation in his legs was most likely alcoholic in nature because the Veteran's fasting glucose levels were normal.  The doctor noted that he would check a hemoglobin A1C blood test, but these results are not of record.  The doctor also noted that the Veteran had elevated transaminases, which the doctor believed was related to the Veteran's history of alcohol abuse.  In an August 2011 statement of the case, the RO denied service connection for peripheral neuropathy and found that the Veteran's peripheral neuropathy was related to the Veteran's history of alcohol abuse.  

In his March 2012 Board hearing, the Veteran reported that he was not an alcoholic and that he was taking Celebrex around the time of his VA treatment in March 2011 which he believes may have affected blood test results.  The Board further notes that a February 2009 VA health promotion record indicates that an alcohol screening test was negative.  Therefore, the Board finds that a remand is necessary to provide the Veteran with a VA examination and to obtain any outstanding VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide names and addresses of all medical care providers who treated him for peripheral neuropathy of the bilateral lower extremities.  After securing the necessary release, obtain those records.  The AOJ should also obtain the Veteran's VA Medical Center treatment records since March 2011. 

2.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities. 

Based on the examination and review of the record, the examiner should answer the following question: is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to service or the Veteran's presumed herbicide exposure.  The examiner is advised that herbicide exposure has been conceded.  The examiner is also advised of the Veteran's report that he was taking Celebrex at the time that his liver enzyme levels were elevated. 
 
A complete and detailed rationale should be given for all opinions and conclusions expressed. 

3.  Then, readjudicate the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to herbicide exposure.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



